Citation Nr: 9923950	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from August 1974 to December 
1974, when he was discharged as not medically qualified for 
induction.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1991 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia which denied an 
increased evaluation in excess of 40 percent for 
postoperative herniated nucleus pulposus with history of 
lumbosacral strain.  The Board remanded the case to the RO 
for additional development in February 1996; the RO has now 
returned the case to the Board for appellate review.

The RO issued a rating decision issued in May 1999 which 
included a grant of service connection for a tender scar of 
the lumbar spine.  A 10 percent evaluation was assigned, 
effective from August 1997.  Notice of the scar evaluation 
was sent to the appellant in May 1999, but he did not 
respond.  In July 1999, the RO issued a rating action that 
denied the appellant's claim of entitlement to a total rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of either of these 
issues, the Board has not included them in its consideration 
of the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic throbbing low 
back pain with radiation into the right leg that is constant 
and objective medical evidence of a normal gait; normal 
reflexes; intact sensory testing in both lower extremities; a 
limited range of lumbar spine motion; and pain on motion.  

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed, whether 
characterized as lumbosacral strain, lumbar intervertebral 
disc syndrome, or restricted low back motion, cannot be 
reasonably said to be more than severe in degree.  The 
appellant's low back symptomatology is not equivalent to 
pronounced intervertebral disc syndrome or unfavorable lumbar 
spine ankylosis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for the appellant's low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The evidence on file includes VA medical 
records and reports of VA examinations.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The appellant's low back disability has been described as 
degenerative changes of the lumbar spine and post-operative 
herniated nucleus pulposus with history of lumbosacral 
strain; the RO has evaluated this disability under the 
provisions of Diagnostic Code 5293, intervertebral disc 
syndrome.  A 40 percent evaluation is currently assigned.

Under the rating criteria, a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  For a 
lumbosacral strain, a 40 percent evaluation is warranted for 
a severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability includes the VA 
medical treatment records from October 1992 to January 1993, 
and the reports from VA medical examinations conducted in 
September 1991, and August 1997.

The appellant underwent a VA medical examination in September 
1991.  He complained of low back pain since 1974, and 
reported disc surgery in 1984 and 1988.  On physical 
examination, there was evidence of a surgical scar.  No 
postural abnormalities were observed.  The appellant 
demonstrated some tension in the area of the lumbosacral 
musculature.  His forward extension was limited to 30 degrees 
due to pain.  Backward extension was noted to be full; right 
and left lateral flexion were 30 degrees; and rotation was 
limited to 20 degrees on each side.  Straight leg raises were 
positive.  Examination of the right lower extremity revealed 
weakness, especially in the right quadriceps muscle.  The 
clinical assessment was low back pain, most likely caused by 
L4 radiculopathy. 

Review of the VA outpatient treatment records reveals that 
the appellant has been undergoing treatment for low back pain 
for some years; he was treated in December 1992 for 
complaints of back and right leg pain.  His prescriptions 
were refilled at that time.

The appellant underwent another VA medical examination in 
August 1997.  He complained of throbbing pain in the low back 
with radiation to the right leg that was constant with an 
intermittent stabbing sensation.  He stated that he was not 
currently on any pain medication, but that he had previously 
taken Motrin and Robaxin.  On physical examination, no gait 
abnormality was observed.  Flexion was 64 degrees; extension 
9 degrees; right lateral flexion 31 degrees; and left lateral 
flexion 31 degrees.  Range of motion of the lumbosacral area 
was noted to be limited by pain; the appellant refused any 
passive addition to motion.  Reflexes were 2+ and 
symmetrical.  The appellant demonstrated fully intact sensory 
testing to fine touch and pinprick throughout both lower 
extremities.  The examiner stated that a myelogram showed no 
cord compression and good filling of the nerve root sleeves.  
The clinical assessment rendered was moderate degenerative 
changes of the lumbar spine.  The examiner further stated 
that there was insufficient evidence at present for a 
diagnosis of radiculopathy.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate for flexion and lateral flexion and severe for 
extension, and the degree of pain he has.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported; however, no muscle spasms, 
atrophy or weakness have been demonstrated recently.  The 
appellant has consistently complained of chronic pain, and 
recent objective medical evidence did show findings of 
limitation of motion and pain on motion was observed.  There 
is no myelographic evidence of cord compression and there 
currently is no clinical evidence sufficient for a diagnosis 
of radiculopathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for severe 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that the appellant's low back 
symptomatology cannot be reasonably characterized as more 
than severe in degree.  There has some severe limitation of 
motion and pain on motion has been observed, and the 
appellant is status post disc surgery times two, but no 
medical findings of atrophy or loss of muscle strength or of 
symptoms compatible with a diagnosis of sciatic neuropathy 
have been made.  As such, findings commensurate with 
pronounced low back disc impairment under Diagnostic Code 
5293 are not shown.  Furthermore, no ankylosis of the lumbar 
spine has been demonstrated and therefore Diagnostic Code 
5289 is not for application.  While the medical evidence does 
support a finding of slight to moderate to severe limitation 
of motion under Diagnostic Code 5292, this would not result 
in a higher rating since the rating for severe impairment 
under that Code is 40 percent.  The same is true of 
Diagnostic Code 5295.

The most current clinical evidence demonstrates no more than 
over all moderate, albeit painful, limitation of motion of 
the lumbosacral spine, with no objective credible evidence of 
some associated muscle spasms, sciatica, absent knee jerks, 
loss of lateral motion with osteo-arthritic changes, a 
positive Goldthwaite's sign, listing of the whole spine to 
the opposite side, or any additional neurological 
symptomatology in order to warrant an evaluation in excess of 
40 percent under applicable diagnostic criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.  As such, the 
Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 40 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than severe functional impairment so as to warrant a 
schedular evaluation in excess of 40 percent under 38 C.F.R. 
§  4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 40 percent schedular evaluation under 
Diagnostic Codes 5292 or 5293.  38 C.F.R. § 4.7.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the back disability than that 
commensurate with the assigned 40 percent rating.  Therefore, 
the regular schedular standards, with the 40 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by his 
back disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased rating in excess of 40 percent 
for the appellant's low back disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

